Citation Nr: 1441837	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for vertigo, dizziness, and Meniere's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss or tinnitus and severed service connection for perforated right ear drum, effective July 1, 2012.  In addition, in a November 2011 rating decision, the RO reopened and denied a claim of service connection for vertigo, dizziness, and Meniere's syndrome.  

The Veteran provided testimony before the undersigned at the RO in May 2012.  A transcript is of record.

In June 2012, the Board remanded the Veteran's claims for additional adjudication.  

In this case, the Board notes that in June 2006 and August 2009, the RO denied entitlement to service connection for hearing loss, tinnitus, and vertigo, claimed as dizziness.  The Veteran did not file a timely notice of appeal to these decisions and they became final.  As such, before reaching the merits of the Veteran's claims, the Board must rule on the matter of reopening the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

The issue of whether severance of service connection for perforated right ear drum was proper, is the subject of a separate Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of  entitlement to service connection for hearing loss, tinnitus, and Meniere's syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2006 decision, the RO denied entitlement to service connection for hearing loss and tinnitus.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence received since the June 2006 RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hearing loss and tinnitus.  

3.  In an August 2009 decision, the RO denied entitlement to service connection for vertigo, claimed as dizziness.  In June 2012, the Board found that the Veteran had not filed a timely notice of disagreement with respect to the claim.  In addition, and no new and material evidence was received within one year of August 2009.

4.  Evidence received since the August 2009  RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for vertigo, dizziness, and Meniere's syndrome. 



CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

2.  The evidence received subsequent to the June 2006 rating decision is new and material and the claim for service connection for hearing loss and tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).

3.  The August 2009 rating decision denying service connection for vertigo, claimed as dizziness, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

4.  The evidence received subsequent to the August 2009 rating decision is new and material and the claim for service connection for vertigo, dizziness, and Meniere's syndrome is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is reopening the Veteran's claims of entitlement to service connection for hearing loss, tinnitus, and vertigo, dizziness, and Meniere's syndrome, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a June 2006 rating decision, the RO denied entitlement to service connection for hearing loss and tinnitus.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In that decision, the RO found that, although the Veteran's military service included air crew duty, there was no indication of hearing loss or tinnitus until 2004, 50 years after service.  

In an August 2009 decision, the RO denied service connection for vertigo, claimed as dizziness.  The RO indicated that VA treatment records noted that the Veteran had been diagnosed and treated for vertigo secondary to viral infection, but found that this condition was neither caused nor aggravated by military service.  The Board, in June 2012, found that the Veteran did not timely file a notice of disagreement to this decision.  In addition, while medical records related to the claim had been submitted within one year of the August 2009 decision, these records did not constitute new and material evidence as they merely showed ongoing treatment for vertigo and did not address the etiology of the condition.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The evidence that has been added to the Veteran's claims file since the June 2006 and August 2009 RO decision consists of a June 2011 VA examination in connection with the vertigo/Meniere's claim, VA treatment records, and the Veteran's testimony before the Board.  The June 2011 examiner found that there was no definite peripheral vestibular disorder, but some indication of such disorder in the right ear.  He also indicated that there was no specific evidence of Meniere's syndrome, but also stated that there were no specific tests for this.  It was indicated that the Veteran's symptoms and complaints were "not really completely consistent with Meniere's syndrome."  The examiner stated that it was impossible for him to say whether the Veteran had Meniere's syndrome without resort to mere speculation.  In his testimony before the Board in May 2012, the Veteran indicated that he had noticed tinnitus at least 20 years prior and that he had some hearing loss after service, although it was not that bad.  He indicated that it worsened as he got older.  The Veteran also testified that he spent two years in the service in an air crew that serviced water-landing propeller-driven cargo planes.  He indicated that these were older aircraft and they were extremely noisy.  He testified that he wore no hearing protection at the time.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the June 2006 and August 2009 decisions, respectively, is new in that it had not previously been submitted.  These records indicate current diagnoses and complaints related to the claims.  In addition, the Veteran's testimony indicates that his hearing loss and tinnitus may have begun far sooner than 2004, as found by the RO in June 2006.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in the prior RO decisions, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 




ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for vertigo, dizziness, and Meniere's syndrome is reopened, and to this extent only, the appeal is granted.


REMAND

In May 2006, the Veteran was afforded an audiological examination in connection with his hearing loss and tinnitus claims.  He was diagnosed with hearing loss for VA purposes.  The Veteran also reported tinnitus approximately 50 percent of the time.  Engine noise in the service was noted.  Without comment, the examiner found that the hearing loss was "most likely not less than 50:50 probability caused by a result of noise exposure, the Veteran received while in the military."  With respect to tinnitus, the examiner stated that "I cannot resolve this issue with our [sic] resort to mere speculation."  

In his testimony before the Board in May 2012, the Veteran indicated that he had noticed tinnitus at least 20 years prior and that he had some hearing loss after service, although it was not that bad.  He indicated that his hearing loss worsened as he got older.  He also testified that he spent two years in the service in an air crew that serviced water-landing propeller-driven cargo planes.  He indicated that these were older aircraft and they were extremely noisy.  He testified that he wore no hearing protection at the time.  

Based on the foregoing, the Board finds that the Veteran should be afforded an additional examination in connection with his hearing loss and tinnitus claims.  The opinion afforded the Veteran in May 2006 is confusing and could as easily be interpreted as positive or negative.  In addition, the opinion that the tinnitus claim could not be resolved without a resort to mere speculation, without an adequate explanation as to why, renders the opinion inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  The examiner should also discuss the Veteran's testimony and his statements concerning noise exposure in service and the onset of symptoms.  

Additionally, the Board also finds that the June 2011 VA examination is inadequate for rating purposes.  As noted above, examiner noted the Veteran's hearing loss and indicated that there was no definite peripheral vestibular disorder, but some indication of such disorder in the right ear.  He also indicated that there was no specific evidence of Meniere's syndrome, but then stated that there were no specific tests for this.  It was indicated that the Veteran's symptoms and complaints were "not really completely consistent with Meniere's syndrome."  The examiner stated that it was impossible for him to say whether the Veteran had Meniere's syndrome without resort to mere speculation.  This opinion appears to contradict itself and hedge its conclusions without adequate explanation.  In addition, an adequate diagnosis and etiology opinion addressing the Veteran symptoms and complaints are missing.  As such, the Veteran should be afforded an additional VA examination.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Upon remand, updated VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate updated VA treatment records with the Veteran claims file.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has bilateral hearing loss, tinnitus and vertigo/Meniere's syndrome, that are related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have bilateral hearing loss, tinnitus, and/or a condition manifested by vertigo, or dizziness, to include Meniere's syndrome?  If so, state the diagnosis or diagnoses. 

(b)  For all disorders found, did such disorders have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and the Veteran's testimony and his statements concerning noise exposure in service and the onset of symptoms.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


